 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

WEDIL DAVID,

 

Plaintiff,
-against- : ORDER
: 18 CV 5414 (RA) (KNF)
THE WEINSTEIN COMPANY LLC,
THE WEINSTEIN COMPANY HOLDINGS
LLC, HARVEY WEINSTEIN and
ROBERT WEINSTEIN,

Defendants.
x

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that the telephone conference previously scheduled in the
above-captioned action for February 4, 2020, at 2:30 p.m. shall be held on that date at 5:00 p.m.

Counsel are directed to call (888) 557-8511 and, thereafter, enter access code 4862532.

 

Dated: New York, New York SO ORDERED:
January 7, 2020 _
/ Cope Qekegrniek Prk
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

 
